                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL MORRIS,

        Plaintiff,                                                         ORDER
 v.
                                                                Case No. 19-cv-1033-wmc
 DEPT. OF CORRECTIONS, et al.

        Defendants.



       On January 15, 2020, I entered an order assessing plaintiff an initial partial payment of

$0.81 due by February 6, 2020, in the above case. On January 27, 2020, plaintiff submitted a

letter enclosing documentation from the institution business office indicating that plaintiff

currently does not have funds in his release account. Dkt. 9. Using the information plaintiff

submitted with his January 27 letter and re-evaluating the relevant time period from plaintiff’s

trust fund account statement, it appears that plaintiff presently has no means with which to

pay the filing fee or to make an initial partial payment. Under these circumstances, the court

will grant plaintiff’s motion for leave to proceed without prepayment of the filing fee, but will

not assess an initial partial filing fee for the above case. Even if this court ultimately determines

that plaintiff’s complaint cannot go forward, plaintiff is advised that the full $350 filing fee for

the above case remains plaintiff’s obligation. See 28 U.S.C. § 1915(b)(2).

       Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.
                                            ORDER

       IT IS ORDERED that,

       1.      The motion filed by plaintiff Michael Morris for leave to proceed without

prepayment of the filing fee in each of the above cases is GRANTED.

       2.      No further action will be taken in these cases until the court has screened the

complaint as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once the

screening process is complete, a separate order will issue.

               Entered this 28th day of January, 2020.

                                     BY THE COURT:

                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
